Citation Nr: 0127014	
Decision Date: 12/05/01    Archive Date: 12/11/01

DOCKET NO.  01-03-538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  The propriety of the noncompensable rating assigned for 
conversion reaction with pseudo-seizures and headaches.

2.  The propriety of the 10 percent evaluation assigned for 
Grave's disease and hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from October 1995 to June 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 1999, in which the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) awarded the veteran service 
connection for conversion reaction with pseudo-seizures and 
headaches and Grave's disease and hyperthyroidism, assigning 
a noncompensable evaluation to each, effective June 6, 1998, 
the date after his discharge from service.  The veteran 
subsequently disagreed with the assigned evaluations, and 
perfected an appeal of that decision.  In a January 2001 
decision, the RO increased the evaluation of the veteran's 
Grave's disease to 10 percent disabling back to his date of 
discharge.


REMAND

While the veteran's claims were pending, 38 U.S.C.A. § 5100 
et seq. was amended, effective for all pending claims.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), to be codified at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001).  As a result of the amendments, 
the well-groundedness requirement was eliminated, and the VA 
is obligated to assist all claimants in the development of 
their claims, unless there is no reasonable possibility that 
such assistance will aid in substantiating the claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001).  In 
addition to eliminating the well-groundedness requirement, 
the statute also amplified and more specifically defined the 
duty to assist itself.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claims.  

Initially, the record reveals that the veteran was treated at 
VA medical facilities in Hampton, Virginia, and Richmond, 
Virginia, from discharge to approximately May 2000.  Attempts 
by the RO to obtain these records from the facilities 
directly were unsuccessful; however, a notation in the file 
indicates that the records were transferred to the VA medical 
center in Jackson, Mississippi, where the veteran began 
treatment in approximately May 2000.  Statements by the 
veteran indicate that he has received treatment for his 
conditions at this facility since May 2000, including as 
recently as October 2001.  There is no indication in the 
record that any request for the veteran's medical records 
from the VA medical facility in Jackson, Mississippi, has 
been made.  

Additionally, the veteran was provided with VA examinations 
for his thyroid and psychiatric impairments in October 2000.  
Both examiners noted that the claims file was unavailable for 
review at the time of the examination.  Additionally, the 
psychiatric examiner related the veteran's psychiatric 
symptoms to his physical impairment.  He noted symptoms of 
depression and anxiety, and did not diagnose conversion 
disorder.  He stated that subsequent psychiatric evaluations 
should be conducted to assess whether improvement of the 
veteran's physical condition impacts his psychiatric 
symptoms.  In October 2001, the veteran submitted a statement 
that indicates that he has been placed on Zoloft for his 
psychiatric impairment.  

With regard to his thyroid impairment, the Board notes that 
the criteria for an increased rating include emotional 
instability, muscular weakness, eye involvement, and tremor.  
The October 2000 examiner did not address these factors in 
the examination, despite the veteran's consistent assertions 
that he does in fact have instability and eye involvement.  
Given the potential increase in severity of his psychiatric 
symptoms and the failure to address all the factors for 
evaluating the veteran's thyroid impairment, as well as the 
unavailability of the claims file at the prior examinations, 
the Board finds that the veteran should be scheduled for new 
examinations of his conditions.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that, where the issue involves an 
appeal which has been developed from the initial rating 
assigned following a grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered, based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, the veteran must be informed of the scope of the 
issue; the Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any or 
all of the retroactive period from the effective date of the 
grant of service connection (in this case, the date after the 
veteran's discharge from service), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

In the January 1999 decision at issue in this case, the RO 
also denied entitlement to service connection for a heart 
condition, identified as a heart murmur, and a vision 
disorder, identified as refractive error.  In January 2000, 
the veteran indicated his disagreement with the decision.  
However, no Statement of the Case was subsequently issued by 
the RO for either issue.  Under Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999), a remand is in order so that a 
Statement of the Case addressing the veteran's claims of 
entitlement to service connection for a heart disorder and a 
vision disorder can be issued.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should attempt to secure 
copies of all VA treatment records 
pertaining to the veteran from the VA 
medical facility in Jackson, Mississippi, 
from June 1998.

2.  Upon completion of the above, the RO 
should accord the veteran a psychiatric 
examination, in order to ascertain the 
severity of his psychiatric impairment.  
The RO should inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder should be provided to the 
examiner prior to his or her evaluation 
of the veteran.  After reviewing the 
claims folder and examining the veteran, 
the examiner should note the veteran's 
psychiatric symptoms, and indicate an 
opinion as to whether or not his 
psychiatric symptoms are solely a 
function of his physical impairment.  A 
Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.

3.  The RO should accord the veteran an 
examination in order to ascertain the 
severity of his Grave's Disease and 
hyperthyroidism.  The RO should inform 
the veteran of the consequences of 
failing to report for the scheduled 
examination.  The veteran's claims folder 
should be provided to the examiner prior 
to his or her evaluation of the veteran.  
After reviewing the claims file and 
examining the veteran, the examiner 
should specifically discuss whether or 
not the veteran's disability 
symptomatology includes: thyroid 
enlargement, tachycardia, eye 
involvement, muscular weakness, loss of 
weight, sympathetic nervous, 
cardiovascular or gastrointestinal 
symptoms, emotional instability, 
fatigability, increased pulse pressure, 
high blood pressure, and tremor.  

4.  The RO should furnish the veteran and 
his representative with a statement of 
the case addressing the veteran's claims 
of entitlement to service connection for 
a vision impairment and a heart 
condition.  It should include a complete 
description of his rights and 
responsibilities in perfecting an appeal 
of the denial of these claims.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence, including whether "staged" 
ratings for the veteran's service-
connected hyperthyroidism and conversion 
disorder are appropriate for any part of 
the appeal period.  If the decision as to 
any issue remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  Concerning the 
propriety of the ratings assigned for the 
service-connected hyperthyroidism and 
conversion disorder, the supplemental 
statement of the case should indicate 
that the potential for "staged" ratings 
has been considered. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



